DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-17i are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter et al. (USPUB 2010/0173182).

As to Claim 1, Baxter discloses a cable for jump-starting between two vehicles, comprising: a first set of connectors; a second set of connectors (Figure 1); and an electronic control module in electrical connection with the first and second set of connectors (Element 16), wherein the electronic control module electrically connects the first set of connectors to the second set of connectors when a voltage is detected across the first set of connectors and second set of connectors (Figure 13).
As to Claim 2, Baxter discloses the cable of claim 1, wherein the electronic control module is configured to detect when the voltage detected across the first set of connectors is above a predetermined threshold, and electrically connects the first set of connectors to the second set of connectors when the voltage is above the predetermined threshold, and electrically disconnects the first set of connectors 
As to Claim 3, Baxter discloses the cable of claim 2, wherein the electronic control module is configured to detect when the voltage detected across the second set of connectors is above the predetermined threshold, and electrically disconnects the first set of connectors from the second set of clamps when the voltage detected across both the first set of clamps and second set of clamps is above the predetermined threshold (Paragraph 34).
As to Claim 4, Baxter discloses the cable of claim 1, wherein the electronic control module is configured to detect a temperature of the cable, and electrically disconnect the first set of connectors and/or the second set of connectors when the cable temperature exceeds a predetermined threshold (Paragraph 82).
As to Claim 5, Baxter discloses the cable of claim 4, wherein predetermined threshold is a first predetermined threshold, and the electronic control module is further configured to electrically reconnect the first set of connectors to the second set of connectors when the cable temperature falls below a second predetermined threshold (Paragraph 82).
As to Claim 6, Baxter discloses the cable of claim 1, wherein the electronic control module is configured to detect a first polarity of the voltage detected across the first set of connectors and to detect a second polarity of the voltage detected across the second set of connectors, and is further configured to electrically connect the first set of connectors to the second set of connectors when the first polarity matches the second polarity (Paragraph 56).

As to Claim 8, Baxter discloses the cable of claim 7, wherein the first set of connectors comprises a first set of clamps, and the second set of connectors comprises a second set of clamps (Figure 1).
As to Claim 10, Baxter discloses a method for jump-starting a vehicle using a cable equipped with a control module, comprising: connecting a first set of connectors to a positive terminal and a negative terminal of a battery of a first vehicle; connecting a second set of connectors to a positive terminal of a battery of a second vehicle and a negative contact of the second vehicle; connecting electrically, by the control module, the first set of connectors to the second set of connectors when a first voltage is detected across the first set of connectors and a second voltage is detected across the second set of connectors (Figure 1 and 13).
As to Claim 11, Baxter discloses the method of claim 10, further comprising: detecting, by the control module, a polarity of the first voltage; and detecting, by the control module, a polarity of the second voltage, and wherein the control module electrically connects the first set of connectors to the second set of connectors only when the first voltage polarity is the same as the second voltage polarity (Paragraph 56).
As to Claim 12, Baxter discloses the method of claim 11, wherein the control module electrically connects the first set of connectors to the second set of connectors when the first voltage exceeds a predetermined threshold (Paragraph 34).

As to Claim 14, Baxter discloses the method of claim 13, further comprising: detecting, by the control module, a temperature of the cable; and modulating, by the control module, a current flow through the cable when the temperature of the cable exceeds a predetermined threshold (Paragraph 82).
As to Claim 15, Baxter discloses the method of claim 10, further comprising indicating, by the control module, when the first set of connectors is electrically connected to the second set of connectors (Paragraphs 80-81).
As to Claim 16, Baxter discloses a cable for jump-starting between two vehicles, comprising: a first set of connectors; a second set of connectors; and an electronic control module in electrical connection with the first and second set of connectors and configured to electrically connect the first set of connectors to the second set of connectors (Figure 1 and 13), wherein the electronic control module is further configured to detect a temperature of the cable, and electrically disconnect the first set of connectors and/or the second set of connectors when the cable temperature exceeds a predetermined threshold (Paragraph 82).
As to Claim 17, Baxter discloses a cable for jump-starting between two vehicles, comprising: a first set of connectors; a second set of connectors; and an electronic control module in electrical connection with the first and second set of connectors and configured to electrically connect the first set of connectors to the second set of connectors (Figure 1 and 13), wherein the electronic control module is further configured to modulate a current flow through the cable when the temperature of the cable exceeds a predetermined threshold (Paragraph 82).
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT GRANT/Primary Examiner, Art Unit 2859